Citation Nr: 0726382	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected diabetes mellitus 
type II and exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  He had verified service in Vietnam from 
February 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In September 2002, the veteran submitted a claim for service 
connection for a heart condition, to include as secondary to 
diabetes.  In the June 2003 RO decision, diabetes type II 
associated with herbicide exposure was granted but 
hypertension and coronary artery disease were denied, to 
include as secondary to service-connected diabetes mellitus 
type II.  The veteran filed a notice of disagreement (NOD), 
received by VA in April 2004, with respect to the claim on 
appeal for coronary artery disease, but did not file an NOD 
for the denial of service connection for hypertension.  
However, in a May 2005 statement the veteran clarified that 
he was not seeking service-connection for coronary artery 
disease but instead was seeking service connection for a 
heart condition.  The Board finds, as discussed below, that a 
remand is necessary to determine what heart condition(s) the 
veteran has, if any are related to his service, if any are 
related to his service-connected diabetes mellitus, or if any 
are related to exposure to Agent Orange.  Stefl v. Nicholson, 
No. 04-2192 (U.S. Vet. App. Mar. 27, 2007) (availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  The Board notes that exposure to Agent Orange was 
conceded in the June 2003 RO decision.  
The Board notes that the medical evidence of record does not 
reveal a diagnosis of coronary artery disease.  However, the 
medical evidence does reveal post-service medical diagnoses 
of various heart related disabilities.  In this regard, the 
veteran's service medical records were absent for complaints, 
treatment, or diagnosis of a heart condition.  Private 
treatment records from S.P.H.C. dated from 2000 to 2002 
revealed that in April 2002, the veteran had probable 
congenital bicuspid aortic valve with moderate calcific 
aortic stenosis, a long history of dyspnea on exertion, 
probable hypertensive heart disease, hypertension, and atrial 
arrhythmia.  Private treatment records from A.M.C. dated from 
2001 to 2002 reflected findings of hypertension, aortic 
stenosis, a family history of heart disease, and possible 
congestive heart failure with dyspnea on exertion in April 
2002.  Both records noted that the veteran was obese.  In 
April 2003, the veteran underwent a VA examination in 
connection with his claims for diabetes mellitus and a heart 
condition.  The diagnoses were diabetes mellitus type II, 
aortic stenosis secondary to congenitally abnormal bicuspid 
aortic valve, and chest pain and dyspnea on exertion of an 
unclear etiology.  A July 2003 private treatment record from 
the S.P.H.L.C. showed mild left ventricular enlargement with 
preserved left ventricular systolic function, mild concentric 
left ventricular hypertrophy, mild left atrial enlargement, 
and moderate aortic valve stenosis.  In another July 2003 
record, after he was asked by the veteran whether his 
congenital bicuspid aortic valve could be related to Agent 
Orange, the physician opined that he did not feel the 
veteran's heart disease was related to Agent Orange in any 
way, although he did admit that he knew very little about the 
medical findings.  In November 2004, private Dr. R.B.G. 
submitted a letter opining that the presence of the 
clustering of diabetes, dyslipidemia, hypertension, and 
aortic valve disease would likely interact so that the 
cluster of these risk factors would tend to worsen the 
veteran's total condition more than if he had just one of 
these factors alone.  

In addition, the veteran has not been provided with the new 
laws and regulations pertinent to his claim for service 
connection for a heart disability, to include as secondary to 
service-connected diabetes mellitus type II and exposure to 
herbicides.  In September 2006, while this appeal was 
pending, this regulation was amended; therefore, on remand, 
the RO should provide the veteran with both the old version 
of the regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b) (2007)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a heart 
disability, to include as secondary to 
service-connected diabetes mellitus type 
II and exposure to herbicides.  The letter 
should inform him of the information and 
evidence that is necessary to substantiate 
the claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; (3) inform him about the 
information and evidence he is expected to 
provide; and (4) ask him to provide any 
evidence in his possession that pertains 
to the claim.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

2.  After the development in 1 has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his heart 
condition.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis regarding the 
veteran's heart disability or 
disabilities.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records; VA 
examination, and private and VA treatment 
reports--as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's heart disability or 
disabilities is the result of a disease, 
injury, or event (including exposure to 
Agent Orange) in service (August 1968 to 
February 1970), as opposed to its being 
more likely due to some other factor or 
factors.  Stefl v. Nicholson, No. 04-2192 
(U.S. Vet. App. Mar. 27, 2007) 
(availability of presumptive service 
connection for some conditions based on 
exposure to Agent Orange does not 
preclude direct service connection for 
other conditions based on exposure to 
Agent Orange); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

Further the examiner should opine as to 
the relationship, if any, between the 
veteran's service-connected diabetes 
mellitus type II and his heart disability 
(ies).  To the extent possible, the 
examiner should opine whether the 
veteran's current heart disability was 
either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus, and, if so, 
to what degree.

In particular, the examiner should 
consider the absence of complaints, 
treatment, or findings of a heart 
disability in-service; private treatment 
records from S.P.H.C. dated from 2000 to 
2002 including an April 2002 record of 
probable congenital bicuspid aortic valve 
with moderate calcific aortic stenosis, 
long history of dyspnea on exertion, 
probable hypertensive heart disease, 
hypertension, and atrial arrhythmia; 
private treatment records from A.M.C. 
dated from 2001 to 2002  that reflected 
findings of hypertension, aortic 
stenosis, a family history of heart 
disease, and possible congestive heart 
failure with dyspnea on exertion in an 
April 2002 record, findings that the 
veteran is obese; April 2003 VA 
examination showing a diagnosis of 
diabetes mellitus type II, aortic 
stenosis secondary to congenitally 
abnormal bicuspid aortic valve, and chest 
pain and dyspnea on exertion of an 
unclear etiology; and July 2003 private 
treatment record from the S.P.H.L.C. 
which showed mild left ventricular 
enlargement with preserved left 
ventricular systolic function, mild 
concentric left ventricular hypertrophy, 
mild left atrial enlargement, and 
moderate aortic valve stenosis.

Please also note another July 2003 
record, in which the physician opined 
after he was asked by the veteran whether 
his congenital bicuspid aortic valve 
could be related to Agent Orange, that he 
did not feel his heart disease was 
related to Agent Orange in any way, 
although he did admit that he knew very 
little about the medical findings; and 
the November 2004 letter from Dr. R.B.G. 
which opined that the presence of the 
clustering of diabetes, dyslipidemia, 
hypertension, and aortic valve disease 
would likely interact so that the cluster 
of these risk factors would tend to 
worsen his total condition more than if 
he had just one of these factors alone.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including 38 C.F.R. § 3.309(e) exposure to 
herbicides and both the old and the new 
version of the regulation for secondary 
service connection.  38 C.F.R. § 3.310(a) 
(2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 
2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



